UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7619



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NICHOLAS JAMES QUEEN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:93-cr-00366-WMN)


Submitted: May 11, 2007                         Decided: July 10, 2007


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nicholas James Queen, Appellant Pro Se.   Christine Manuelian,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nicholas James Queen seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 60(b) motions.       In the first

motion, Queen sought relief from an underlying criminal judgment.

In the second motion, Queen complained that the district court had

treated a postconviction motion that Queen brought pursuant to 28

U.S.C. § 2255 as having been brought pursuant to 28 U.S.C. § 2254.

In both Rule 60(b) motions, Queen directly attacked his conviction.

Therefore, under United States v. Winestock, 340 F.3d 200, 206 (4th

Cir. 2003), the district court was without jurisdiction to consider

the Rule 60(b) motions, which were, in essence, successive and

unauthorized § 2255 motions.

           The district court’s order is not appealable unless    a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000); Reid v.    Angelone, 369 F.3d 363, 369

(4th Cir. 2004).    A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.    Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).   We have


                               - 2 -
independently reviewed the record and conclude that Queen has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.

            Additionally, we construe Queen’s notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.           Winestock, 340 F.3d at 208.        In

order to obtain authorization to file a successive § 2255 motion,

a prisoner must assert claims based on either: (1) a new rule of

constitutional law, previously unavailable, made retroactive by the

Supreme    Court    to   cases   on   collateral    review;   or   (2)   newly

discovered evidence, not previously discoverable by due diligence,

that would be sufficient to establish by clear and convincing

evidence    that,    but   for   constitutional      error,   no   reasonable

factfinder would have found the movant guilty of the offense.               28

U.S.C. §§ 2244(b)(2), 2255 (2000).            Queen’s claims do not satisfy

either of these criteria. Therefore, we deny authorization to file

a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   DISMISSED




                                      - 3 -